BOARDMAN, Judge.
We reverse the circuit court’s order adjudging M.P., a seventeen-year-old female, in contempt of court for failing to pay restitution to the victim of her delinquent act. Our decision is based upon the trial court’s failure to include in its order of contempt either of the affirmative findings mandated under the supreme court’s holding in Faircloth v. Faircloth, 339 So.2d 650 (Fla.1976).
We remand this cause to the circuit court for entry of an appropriate finding consistent with the holding of Faircloth. If, however, the trial court is unable under the facts presented in the record to make a finding as set forth in Faircloth, then appellant cannot be held in contempt for noncompliance with the court’s previous restitution order. Payments received by appellant under the Aid to Families with Dependent Children Program for the care of her infant should not be considered by the court in assessing M.P.’s present financial ability to comply with the court’s restitution order. Diversion of such public-assistance payments to satisfy appellant’s pre-ex-isting restitution obligation would, of course, frustrate the legislative intent and purpose underlying the need for such financial assistance. See §§ 409.235, .185, Florida Statutes (1981).
REVERSED and REMANDED for proceedings consistent with this opinion.
OTT, C.J., and LEHAN, J., concur.